Name: Decision No 5/98 of the Association Council between the European Communities and their Member States, of the one part, and Romania, of the other part of 23 December 1998 extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 1999
 Type: Decision
 Subject Matter: transport policy;  trade;  iron, steel and other metal industries;  Europe;  trade policy;  European construction
 Date Published: 1999-01-26

 Avis juridique important|21999D0126(01)Decision No 5/98 of the Association Council between the European Communities and their Member States, of the one part, and Romania, of the other part of 23 December 1998 extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 1999 Official Journal L 019 , 26/01/1999 P. 0009 - 0009DECISION No 5/98 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and Romania, of the other part of 23 December 1998 extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 1999 (1999/57/EC)THE ASSOCIATION COUNCIL,Whereas the Contact Group referred to in Article 11 of Protocol 2 to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, which entered into force on 1 February 1995, met on 14 October 1998 and agreed to recommend to the Association Council established under Article 106 of the Agreement that the double-checking system introduced in 1998 by Association Council Decision No 3/97 should be extended for the period between 1 January and 31 December 1999;Whereas the Association Council, having been supplied with all relevant information, has agreed with this recommendation,HAS DECIDED AS FOLLOWS:Article 1 The double-checking system established by Association Council Decision No 3/97 for the period 1 January to 31 December 1998 shall continue to apply for the period between 1 January and 31 December 1999. In the preamble and Article 1(1) and (3) of the Decision, references to the period 1 January to 31 December 1998 shall be replaced by references to '1 January to 31 December 1999`.Article 2 This Decision shall enter into force on the day of its adoption.It shall apply with effect from 1 January 1999.Done at Brussels, 23 December 1998.For the Association CouncilThe PresidentA. G. PLESU